              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )   Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
George A Massucco-LaTaif, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Paul Girard,

Adriane J. Dudley
Malorie Diaz
Dudley Rich Davis LLP
St. Thomas, U.S.V.I.
     For Shaquan Prentice,

Renee Marie Andre
Law Offices of Marjorie Rawls-Roberts PC
St. Thomas, U.S.V.I.
     For Robert Brown,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Wahilli James,

Jason Gonzalez-Delgado
Hato Rey, PR
     For Shaquielle Correa,

Miguel Oppenheimer
San Juan, PR
     For James Cruz,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Tyler Eugene,

Richard H. Dollison
Michall Joseph LaRochell
Law Offices of Richard H. Dollison PC
St. Thomas, U.S.V.I.
     For Etherneal Simon,

Kendys Pimentel-Soto
Kendys Pimentel-Soto Law Office LLC
San Juan, PR
     For Shermyra Gumbs,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

                                  ORDER

GÓMEZ, J.

      The Court has held several status conferences in this

matter addressing efforts to facilitate the Defendants’ access

to discovery at the Metropolitan Detention Center in Guaynabo,

Puerto Rico (“MDC Guaynabo”). Most recently, on November 7,

2019, the Court held a status conference in which the Court and

the parties discussed ongoing issues hampering the Defendants’

access to discovery at MDC Guaynabo. During that conference,

defense counsel expressed concerns that their clients were not

being permitted sufficient access to the discovery room at MDC

Guaynabo due to various security concerns and practical or other

difficulties.

      The resolution of discovery issues in this case has been

made more challenging without the input of representatives from

MDC Guaynabo who possess: (1) knowledge of what accommodations

are currently being provided to facilitate the Defendants’

access to discovery; and, (2) authority to provide appropriate

accommodations to facilitate the Defendants’ access to discovery

in this case.

      The premises considered, it is hereby

      ORDERED that the status conference in this matter

previously scheduled to commence at 9:00 A.M. on November 19,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

2019, is hereby RESCHEDULED to commence promptly at 10:30 A.M.

on November 19, 2019; and it is further

      ORDERED that the United States shall, through such process

as is necessary, procure the attendance of such representatives

from the Department of Justice Bureau of Prisons who possess:

(1) knowledge of what accommodations are currently being

provided to facilitate the Defendants’ access to discovery; and,

(2) the authority to provide appropriate accommodations to

facilitate the Defendants’ access to discovery in this case.




                                   S\
                                          Curtis V. Gómez
                                          District Judge
